The defendant has excepted to the denial of motions for directed verdicts in three cases, consolidated for trial, arising out of a multiple collision involving a bus and a number of automobiles, one of which was operated by the defendant. On the evidence most favorable to the plaintiffs the jury could have found the following. The plaintiff Norman D. Doucette, accompanied by his wife, the plaintiff Mary A. Doucette, on July 9, 1960, was operating a passenger vehicle in the right hand lane of Route 110 in Amesbury, Massachusetts. He was following a bus carrying Raymond J. LeBlond, a plaintiff who died after the trial, and the plaintiff Ersolina C. LeBlond and the plaintiffs William Ring and Joan Ring and, in turn, was proceeding several car lengths in front of the defendant. As Doucette slowed down in response to the bus’s reduced speed and directional indication that it was preparing to stop, his automobile was struck in the rear by the vehicle operated by the defendant. The impact knocked Doucette’s car into an oncoming car in the third lane while the defendant’s ear proceeded along the left side of the stationary bus, stopping some 700 feet ahead. The jury could properly conclude that the negligence of the defendant produced the chaos which damaged the person and property of Doucette and injured his wife. Hendler v. Coffey, 278 Mass. 339, 340-341. Cousins v. Cummings, 332 Mass. 649, 650-651. Harrington v. Central Greyhound Lines, Inc. of New York, 336 Mass. 436, 437. It was also open to the jury on the evidence to infer that it was the defendant’s car which struck the bus causing injury to those plaintiffs who were passengers therein. Jennings v. Bragdon, 289 Mass. 595, 597. Mazzaferro v. Dupuis, 321 Mass. 718, 719.

Exceptions overruled.